DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 04/15/2021 and claims benefit of Provisional Application 63/011964 (04/17/2020).  Claims 1-3, 14-16, 19, 20, 26, 27, 29, 30, 32, 34, 36, 38, 40, 41 and 45-49 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pain or itch, does not reasonably provide enablement for any disease/condition related to MRGPR X4 or for treating an itch associated condition (diabetes, HIV, NASH and Hodgins disease), a pain associated condition (DPN, gout, Shingles and/or rheumatoid arthritis) or an autoimmune disorder (MS, colitis, COPD or rhinitis).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicant has defined the itch associated condition as being not limited to chronic itch, diabetes, HIV infection and NASH to name a few.  Applicant has defined pain associated conditions as not being limited to acute pain, carpal tunnel syndrome, DPN, gout and a number of others.  Autoimmune disorder has been defined as not being limited to multiple sclerosis, IBD and psoriasis. The instant specification does not adequately describe the nexus between the modulation of MRGPR X4 and a useful treatment of any disease/condition other than pain and itch.  Modulation of a receptor involves antagonism, inhibition, agonism and others.  These modulations are sometimes opposite reactions to the same receptor.  It is not seen where the instant specification adequately describes the nexus between the modulation of the MRGPR X4 receptor and a useful treatment of a single disease or condition other than pain and itch.  The art recognizes pain and itch as being treatable by modulating MRGPR X as taught by Yu and Wagener.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating conditions such as NASH, Hodgkin’s disease, diabetes, shingles and MS by modulating MRGPR X4 with a compounds of the claims. 
The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  Further, Yu and Wagener teach that similar modulating compounds can treat pain and itch.  Cao teaches that such modulation has been implicated in many conditions, but none have been fully explored for full potential.  
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all diseases, whether or not the modulation of MRGPR X4 receptors would make a difference in the disease.  Hence, in the absence of a showing of a nexus between these wide variety of diseases and the modulation of MRGPR X4 receptors, one of ordinary skill in the art is unable to fully predict possible results from the administration of the compound of the claims due to the unpredictability of the role of modulation of MRGPR X4 receptors.  Those of skill in the art recognize that in vitro assays and or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs.  However, clinical correlations are generally lacking.  
The presence or absence of working examples:  The compounds of the invention have been shown to have in vitro activity on the receptor.  However, there are no working examples of treating any disease in the instant specification.     
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds that are tested therefore should work to treat any disease linked to MRGPR X4 modulation.  Similar compounds have been shown to treat pain and itch.  The specification does not seem to enable a correlation between the mediation of MRGPR X4 receptors and the treatment of any disease other than pain and itch.     
The breadth of the claims: The claims are drawn to the treatment of various diseases such as diabetes, shingles and MS mediated by the MRGPR X4 receptor with the compounds of the claims. 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what diseases out of the diseases listed in the specification would be benefited by the mediation of MRGPR X4 receptors and then would further need to determine which of the claimed compounds would provide treatment of the disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compounds of the claims in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  
This rejection can be overcome by limiting the claims to the treatment of pain and itch.  


Claims 1-3, 14-16, 19, 20, 26, 27, 29, 30, 32, 34, 36, 38 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds wherein A is a 5 or 6 membered ring with one N and the rest being C atoms; B ring being phenyl; and -Z—(CR1)m- having only two members does not enable for compounds having A being a 6-membered NOS heterocycle, B as a multicyclic heterocycle and for the linker to be 4 members.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating conditions by modulating MRGPR X4 with a compound of claim 1. 
The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  Further, Yu and Wagener teach that similar modulating compounds can treat pain and itch.  Cao teaches that such modulation has been implicated in many conditions, but none have been fully explored for full potential.  The compounds of the prior art are of the similar nature as to the compounds claimed in claims 45-49.  
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all diseases, whether or not the modulation of MRGPR X4 receptors would make a difference in the disease.  Hence, in the absence of a showing of a nexus between these wide variety of diseases and the modulation of MRGPR X4 receptors, one of ordinary skill in the art is unable to fully predict possible results from the administration of the compound of the claims due to the unpredictability of the role of modulation of MRGPR X4 receptors.  Further, the unpredictability grows when expanding from a known phenyl ring (for B) to a multicyclic heterocyclic ring along with all the other variables.  
The presence or absence of working examples:  The compounds of the invention have been shown to have in vitro activity on the receptor.  However, there are no working examples of treating any disease in the instant specification.  There are no working examples of compounds made outside the Markush of claims 45-49.  
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds that are tested therefore should work to treat any disease linked to MRGPR X4 modulation.  Similar compounds have been shown to treat pain and itch.  The specification does not seem to enable a correlation between the mediation of MRGPR X4 receptors and the treatment of any disease other than pain and itch.   Further, the specification does not enable the link between the smaller Markush of compounds of claims 45-49 and the entire Markush of claim 1.    
The breadth of the claims: The claims are drawn to the treatment of various diseases such as diabetes, shingles and MS mediated by the MRGPR X4 receptor with the compound of claim 1. 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine how to make the compounds of claim 1 outside the scope of claims 45-49 and then determine if these compounds would have the activity of mediation of MRGPR X receptors. Then determine what diseases out of the diseases listed in the specification would be benefited by the mediation of MRGPR X4 receptors and then would further need to determine which of the claimed compounds would provide treatment of the disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  
This rejection can be overcome by limiting the claims to the scope of claims 45-49.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 19, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10357489 Alexander.  Alexander teaches compounds such as 2b on column 27 as pharmaceuticals to treat conditions such as cancer that anticipate the instant pharmaceutical claims.

Claims 15, 16, 20, 27, 32, 36, 40-41 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10702518 Sdelci.  Sdelci teaches compounds such as 4-36 on column 23 as pharmaceuticals to treat conditions such as cancer that anticipate the instant claims.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625